DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,151,207 (Appl. No. 16/378,633). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both are directed to similar invention with similar limitations as demonstrated in the table below:
Instant application 
U.S. Patent No. 11,151,207
1. A device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: 





selecting a first plurality of assets for transmission to a user device, wherein the user device is associated with a user of an organization who is authorized to access the processing system, wherein the selecting of the first plurality of assets is based on validating a credential associated with the user, wherein the selecting of the first plurality of assets is further based on an identity of the user as determined from the credential, and wherein the first plurality of assets is transmitted to the user device in an absence of a request from the user device for the first plurality of assets; 
after the selecting of the first plurality of assets and transmission of the first plurality of assets to the user device, receiving, from the user device, a search request comprising search criteria; 
responsive to the receiving of the search request, comparing the search criteria to a plurality of metadata items of a second plurality of assets to identify a subset of assets included in the second plurality of assets that are relevant to the search request in an amount that is greater than a threshold, wherein the threshold is determined based on the identity of the user;


responsive to the comparing, transmitting the subset of assets to the user device; 

receiving, from the user device, a selection of an asset included in the subset of assets for inclusion in a project, a task, a product, a service, or a combination thereof; 

responsive to the receiving of the selection of the asset included in the subset of assets, indicating, in a metadata item of the asset, the selection of the asset by modifying the metadata item, wherein the metadata item is included in the plurality of metadata items, and wherein the asset comprises a software item;

responsive to the receiving of the selection of the asset included in the subset of assets, providing a copy of the asset to the user device; and 
after the providing the copy of the asset to the user device and responsive to a determination that the software item is incorporated, by the user, in the project, the task, the product, the service, or the combination thereof, promoting reuse or repurposing of assets by updating an account of the user with a reward.
1. A device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
receiving a credential; 
responsive to the receiving of the credential, validating the credential as being associated with a user of an organization that is authorized to access the processing system; 
responsive to the validating, selecting a first plurality of assets for transmission to a user device, wherein the user device is associated with the user, wherein the selecting of the first plurality of assets is based on an identity of the user as determined from the credential, and wherein the first plurality of assets is transmitted to the user device in an absence of a request from the user device for the first plurality of assets; 
after the selecting of the first plurality of assets and transmission of the first plurality of assets to the user device, receiving, from the user device, a search request comprising search criteria;


responsive to the receiving of the search request, comparing the search criteria to a plurality of metadata items of a second plurality of assets to identify a subset of assets included in the second plurality of assets that are relevant to the search request in an amount that is greater than a threshold, wherein the threshold is determined based on the identity of the user; 
responsive to the comparing, transmitting the subset of assets to the user device; 
receiving, from the user device, a selection of an asset included in the subset of assets for inclusion in a project, a task, a product, a service, or a combination thereof; 
responsive to the receiving of the selection of the asset included in the subset of assets, indicating, in a metadata item of the asset, the selection of the asset by modifying the metadata item, wherein the metadata item is included in the plurality of metadata items, and wherein the asset comprises a software item; 
responsive to the receiving of the selection of the asset included in the subset of assets, providing a copy of the asset to the user device; and 
after the providing the copy of the asset to the user device and responsive to a determination that the software item is incorporated, by the user, in the project, the task, the product, the service, or the combination thereof, promoting reuse or repurposing of assets by updating an account of the user with a reward.
2. The device of claim 1, wherein the software item is incorporated as part of a microservice, an application programming interface, a bot, a data library, an operating system, a virtual hosting environment, or a combination thereof.
2. The device of claim 1, wherein the software item is incorporated as part of a microservice, an application programming interface, a bot, a data library, an operating system, a virtual hosting environment, or a combination thereof.
3. The device of claim 1, wherein the modifying the metadata item comprises additionally including an identification of the project, the task, the product, the service, or the combination thereof in the metadata item.
3. The device of claim 1, wherein the modifying the metadata item comprises additionally including an identification of the project, the task, the product, the service, or the combination thereof in the metadata item.
4. The device of claim 1, wherein the operations further comprise: 
after the receiving of the selection of the asset included in the subset of assets and after the providing the copy of the asset to the user device, receiving, from the user device, a modification to the asset, wherein the modifying of the metadata item included in the plurality of metadata items comprises an indication of the modification to the asset;

 responsive to the receiving of the modification to the asset, storing the modification in a database of the processing system; and 

responsive to the receiving of the modification to the asset, updating the account of the user with an additional reward.
4. The device of claim 1, wherein the operations further comprise:
after the receiving of the selection of the asset included in the subset of assets and after the providing the copy of the asset to the user device, receiving, from the user device, a modification to the asset, wherein the modifying of the metadata item included in the plurality of metadata items comprises an indication of the modification to the asset; 
responsive to the receiving of the modification to the asset, storing the modification in a database of the processing system; and 
responsive to the receiving of the modification to the asset, updating the account of the user with an additional reward.
5. The device of claim 4, wherein the storing of the modification in the database comprises overwriting a first copy of the asset in the database with a second copy of the asset in the database, and wherein the second copy of the asset includes the modification.
5. The device of claim 4, wherein the storing of the modification in the database comprises overwriting a first copy of the asset in the database with a second copy of the asset in the database, wherein the second copy of the asset includes the modification.
6. The device of claim 1, wherein the operations further comprise: 
receiving, from a second user device associated with a second user, a modification to the asset, wherein the modifying of the metadata item included in the plurality of metadata items comprises an indication of the modification to the asset; and 

responsive to the receiving of the modification to the asset, storing the modification in a database of the processing system.
6. The device of claim 1, wherein the operations further comprise: 
receiving, from a second user device associated with a second user, a modification to the asset, wherein the modifying of the metadata item included in the plurality of metadata items comprises an indication of the modification to the asset; and 
responsive to the receiving of the modification to the asset, storing the modification in a database of the processing system.
7. The device of claim 1, wherein the operations further comprise: 
responsive to the receiving of the selection of the asset included in the subset of assets, receiving, from the user device, commentary related to the asset; and 

parsing the commentary to generate a numerical score, wherein the modifying the metadata item comprises additionally appending the numerical score to the metadata item
7. The device of claim 1, wherein the operations further comprise: 
responsive to the receiving of the selection of the asset included in the subset of assets, receiving, from the user device, commentary related to the asset; and 
parsing the commentary to generate a numerical score, wherein the modifying the metadata item comprises additionally appending the numerical score to the metadata item.
8. The device of claim 1, wherein the operations further comprise: selecting a third plurality of assets for transmission to the user device, wherein each asset of the third plurality of assets is associated with the organization, and wherein the third plurality of assets is transmitted to the user device in an absence of a request from the user device for the third plurality of assets.
8. The device of claim 1, wherein the operations further comprise: responsive to the validating, selecting a third plurality of assets for transmission to the user device, wherein each asset of the third plurality of assets is associated with the organization, and wherein the third plurality of assets is transmitted to the user device in an absence of a request from the user device for the third plurality of assets.
9. The device of claim 1, wherein the operations further comprise: 
responsive to the receiving of the selection of the asset included in the subset of assets, receiving, from the user device, a copy of a second asset and an indication of a relationship between the copy of the second asset and the asset; ad 
responsive to the receiving of the copy of the second asset, incorporating the copy of the second asset as part of the subset of assets in a database of the processing system, wherein the modifying of the metadata item comprises additionally including the indication of the relationship between the copy of the second asset and the asset.
9. The device of claim 1, wherein the operations further comprise: 
responsive to the receiving of the selection of the asset included in the subset of assets, receiving, from the user device, a copy of a second asset and an indication of a relationship between the copy of the second asset and the asset; and
responsive to the receiving of the copy of the second asset, incorporating the copy of the second asset as part of the subset of assets in a database of the processing system, wherein the modifying the metadata item comprises additionally including the indication of the relationship between the copy of the second asset and the asset.
10. The device of claim 1, wherein the operations further comprise: 
generating a report that includes an indication of the asset in the project, the task, the product, the service, or the combination thereof, relative to a schedule; and 

transmitting the report to the user device, a second user device, or a combination thereof.
10. The device of claim 1, wherein the operations further comprise: 
generating a report that includes an indication of the asset in the project, the task, the product, the service, or the combination thereof, relative to a schedule; and 
transmitting the report to the user device, a second user device, or a combination thereof.
11. The device of claim 1, wherein the operations further comprise: 
transmitting a third plurality of assets to a communication device associated with a second organization that is different from the organization; 
receiving feedback from the communication device with respect to at least one asset included in the third plurality of assets; and 

associating the feedback with a copy of the at least one asset in a database of the processing system.
11. The device of claim 1, wherein the operations further comprise: 
transmitting a third plurality of assets to a communication device associated with a second organization that is different from the organization;
receiving feedback from the communication device with respect to at least one asset included in the third plurality of assets; and 
associating the feedback with a copy of the at least one asset in a database of the processing system.
12. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 







receiving a plurality of search results that reference a plurality of assets and a plurality of scores, wherein the receiving the plurality of search results is based on transmitting of a search request that is received via a user interface associated with a user, and wherein a given score of the plurality of scores is based on a number of times that a respective asset included in the plurality of assets has been used and how recently the respective asset has been used; 
responsive to the receiving of the plurality of search results, presenting the plurality of search results;
responsive to the presenting of the plurality of search results, receiving a selection of a search result included in the plurality of search results via the user interface; 

responsive to the receiving the selection of the search result, transmitting an indication of the selection of the search result, resulting in a modification of a score of the plurality of scores that corresponds to the search result, wherein the search result corresponds to an asset that includes a software item; 

based on the transmitting the indication of the selection of the search result, receiving a copy of the asset and storing the copy of the asset in a memory; and 

after the receiving the copy of the asset and the storing the copy of the asset in the memory, providing, from the memory, the copy of the asset as a component of a project, a task, a product, a service, or a combination thereof, 

wherein the providing the copy of the asset results in an update to an account of the user with a reward as a promotion for reuse or repurposing of assets.
12. A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: 
receiving a search request via a user interface; 
responsive to the receiving of the search request, transmitting the search request with an indication of a user associated with the user interface; 
responsive to the transmitting of the search request, receiving a plurality of search results that reference a plurality of assets and a plurality of scores, wherein a given score of the plurality of scores is based on a number of times that a respective asset included in the plurality of assets has been used and how recently the respective asset has been used; 

responsive to the receiving of the plurality of search results, presenting the plurality of search results; 
responsive to the presenting of the plurality of search results, receiving a selection of a search result included in the plurality of search results via the user interface; 
responsive to the receiving the selection of the search result, transmitting an indication of the selection of the search result, resulting in a modification of a score of the plurality of scores that corresponds to the search result, wherein the search result corresponds to an asset that includes a software item; 
based on the transmitting the indication of the selection of the search result, receiving a copy of the asset and storing the copy of the asset in a memory; and 
after the receiving the copy of the asset and the storing the copy of the asset in the memory, providing, from the memory, the copy of the asset as a component of a project, a task, a product, a service, or a combination thereof,
wherein the providing the copy of the asset results in an update to an account of the user with a reward as a promotion for reuse or repurposing of assets.
13. The non-transitory machine-readable medium of claim 12, wherein the user interface comprises a web page of a browser, and wherein the presenting of the plurality of search results comprises displaying the plurality of search results as selectable links.
13. The non-transitory machine-readable medium of claim 12, wherein the user interface comprises a web page of a browser, and wherein the presenting of the plurality of the search results comprises displaying the plurality of search results as selectable links.
14. The non-transitory machine-readable medium of claim 12, wherein the operations further comprise: 
responsive to the receiving of the selection of the search result, presenting the copy of the asset; 
responsive to the presenting of the copy of the asset, receiving a modification to the copy of the asset resulting in a modified asset; and 

responsive to the receiving of the modification to the copy of the asset, transmitting the modified asset to a server, resulting in an additional update to the account of the user with an additional reward as a further promotion for reuse or repurposing of assets.
14. The non-transitory machine-readable medium of claim 12, wherein the operations further comprise: 
responsive to the receiving of the selection of the search result, presenting the copy of the asset; 
responsive to the presenting of the copy of the asset, receiving a modification to the copy of the asset resulting in a modified asset; and 
responsive to the receiving of the modification to the copy of the asset, transmitting the modified asset to a server, resulting in an additional update to the account of the user with an additional reward as a further promotion for reuse or repurposing of assets.
15. The non-transitory machine-readable medium of claim 12, wherein the providing the copy of the asset comprises incorporating the copy of the asset in the project, the task, the product, the service, or the combination thereof.
15. The non-transitory machine-readable medium of claim 12, wherein the providing the copy of the asset comprises incorporating the copy of the asset in the project, the task, the product, the service, or the combination thereof.
16. The non-transitory machine-readable medium of claim 12, wherein the operations further comprise: 
generating a second asset; 
receiving an indication of a relationship between the second asset and the search result; and 
transmitting a copy of the second asset with the indication of the relationship to a server.
16. The non-transitory machine-readable medium of claim 12, wherein the operations further comprise: 
generating a second asset;
receiving an indication of a relationship between the second asset and the search result; and 
transmitting a copy of the second asset with the indication of the relationship to a server.
17. A method, comprising: 






comparing, by a processing system including a processor, at least one term of a search request to a plurality of metadata items, wherein the search request is associated with an identification of a user, and wherein each metadata item of the plurality of metadata items is associated with a respective asset of a plurality of assets; 
responsive to the comparing, generating, by the processing system, a plurality of scores, wherein each score of the plurality of scores is associated with a respective asset included in the plurality of assets, and wherein a value of each score of the plurality of scores is based on the identification of the user; 

selecting, by the processing system, at least one asset of the plurality of assets in accordance with the plurality of scores and in accordance with at least one threshold; 

based on the selecting, providing, by the processing system, a copy of the at least one asset that includes a software item to a communications device of the user; 

providing, by the processing system, at least a portion of a metadata item included in the plurality of metadata items to the communications device, wherein the at least a portion of the metadata item is associated with the at least one asset; and
 
after the providing the copy of the at least one asset to the communications device and responsive to a determination that the software item is incorporated, by the user, in a project, a task, a product, a service, or a combination thereof, promoting, by the processing system, reuse or repurposing of assets by crediting an account of the user with a reward.
17. A method, comprising: 
receiving, by a processing system including a processor, an identification of a user; 
receiving, by the processing system, a search request based on a user input entered by the user; 
comparing, by the processing system, at least one term of the search request to a plurality of metadata items, wherein each metadata item of the plurality of metadata items is associated with a respective asset of a plurality of assets; 

responsive to the comparing, generating, by the processing system, a plurality of scores, wherein each score of the plurality of scores is associated with a respective asset included in the plurality of assets, and wherein a value of each score of the plurality of scores is based on the identification of the user; 
selecting, by the processing system, at least one asset of the plurality of assets in accordance with the plurality of scores and in accordance with at least one threshold; 
based on the selecting, providing, by the processing system, a copy of the at least one asset that includes a software item to a communications device of the user; 
providing, by the processing system, at least a portion of a metadata item included in the plurality of metadata items to the communications device, wherein the at least a portion of the metadata item is associated with the at least one asset; and 
after the providing the copy of the at least one asset to the communications device and responsive to a determination that the software item is incorporated, by the user, in a project, a task, a product, a service, or a combination thereof, promoting, by the processing system, reuse or repurposing of assets by crediting an account of the user with a reward.
18. The method of claim 17, further comprising:

receiving, by the processing system, feedback from the communications device regarding the at least one asset; and 

modifying, by the processing system, the at least a portion of the metadata item in accordance with the feedback, resulting in a modified portion of the metadata item.
18. The method of claim 17, further comprising: 
receiving, by the processing system, feedback from the communications device regarding the at least one asset; and 
modifying the at least a portion of the metadata item in accordance with the feedback, resulting in a modified portion of the metadata item.
19. The method of claim 18, further comprising:

receiving, by the processing system, a second search request; 


responsive to the receiving of the second search request, providing, by the processing system, the copy of the at least one asset, a reference to the at least one asset, or a combination thereof, to the communications device or a second communications device; and 

providing, by the processing system, the modified portion of the metadata item to the communications device or the second communications device.
19. The method of claim 18, further comprising: 
receiving, by the processing system, a second search request subsequent to the receiving of the search request; 
responsive to the receiving of the second search request, providing, by the processing system, the copy of the at least one asset, a reference to the at least one asset, or a combination thereof, to the communications device or a second communications device; and 
providing, by the processing system, the modified portion of the metadata item to the communications device or the second communications device
20. The method of claim 17, further comprising:

receiving, by the processing system, a modification to the copy of the at least one asset, resulting in a modified copy of the at least one asset; 
responsive to the receiving the modification to the copy of the at least one asset, updating, by the processing system, the account of the user with an additional reward; and 


storing, by the processing system, the modified copy of the at least one asset with an indication of the modification and the identification of the user.
20. The method of claim 17, further comprising: 
receiving, by the processing system, a modification to the copy of the at least one asset, resulting in a modified copy of the at least one asset; 
responsive to the receiving the modification to the copy of the at least one asset, updating, by the processing system, the account of the user with an additional reward; and 
storing, by the processing system, the modified copy of the at least one asset with an indication of the modification and the identification of the user.


As demonstrated by the mappings in the table above, U.S. Patent No 11,151,207 discloses or renders obvious all the features of the claims of the instant application. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168